Citation Nr: 0902611	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  06-27 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to additional compensation based upon a dependent 
parent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1982 to 
August 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont, which denied the veteran's 
mother's eligibility to be the veteran's dependent.  


FINDINGS OF FACT

1.  The monthly income of the veteran's mother exceeds $400.

2. Evidence that the veteran's mother has insufficient income 
to provide for reasonable maintenance is not shown.


CONCLUSIONS OF LAW

The criteria for additional compensation based upon a 
dependent parent have not been met.  38 U.S.C.A. §§ 102, 5107 
(West 2002); 38 C.F.R. §§ 3.250 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  Section 
3.159 was recently amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23353 (Apr. 30, 2008) (effective for claims pending on or 
after May 30, 2008).

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007) .

 A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect. See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).

The veteran has not received a VCAA letter for the issue of 
whether the veteran can claim his mother as a dependent; 
however, the veteran has demonstrated actual knowledge 
through his representative's Informal Hearing Presentations 
in December 2008 and his representative's Statement of 
Accredited Representative in Appealed Case in September 2006, 
in which his representatives quoted 38 C.F.R. § 3.250.  The 
veteran has also demonstrated actual knowledge by submitting 
VA Forms 21-509 which included the veteran's mother's income 
and expenses.

Duty to Assist

There is no reported evidence that has not been obtained.  
The veteran's service treatment records, post treatment 
records or VA examinations are not relevant to the veteran's 
claim.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

The Board must examine the regulations governing both 
dependency and status as a parent in this case. 38 C.F.R. § 
3.250 (2008) governs whether a parent can be classified as a 
dependent parent. These regulations provide that conclusive 
dependency of a parent (other than one who is residing in a 
foreign country) will be held to exist where the monthly 
income does not exceed:

(1) $400 for a mother or father not living together;

(2) $660 for a mother and father, or remarried parent and 
spouse, living together:

(3) $185 for each additional "member of the family" as 
defined in paragraph (b)(2).

38 C.F.R. § 3.250(a)(1)

Where the income exceeds the monthly amounts stated in 
paragraph (a)(1) of this section dependency will be 
determined on the facts in the individual case under the 
principles outlined in paragraph (b) of this section. In such 
cases, dependency will not be held to exist if it is 
reasonable that some part of the corpus of the claimant's 
estate be consumed for his or her maintenance. 38 C.F.R. § 
3.250(a)(2).

Dependency will be held to exist if the father or mother of 
the veteran does not have an income sufficient to provide 
reasonable maintenance for such father or mother and members 
of his or her family under legal age and for dependent adult 
members of the family if the dependency of such adult member 
results from mental or physical incapacity. 38 C.F.R. § 
3.250(b).

The term "reasonable maintenance" includes not only housing, 
food, clothing, and medical care sufficient to sustain life, 
but such items beyond the bare necessities as well as other 
requirements reasonably necessary to provide those 
conveniences and comforts of living suitable to and 
consistent with the parents' reasonable mode of life. 38 
C.F.R. § 3.250(b)(2).

A "parent" for VA purposes is defined at 38 C.F.R. § 3.59 
(2006).

The term "parent" means a natural mother or father (including 
the mother of an illegitimate child or the father of an 
illegitimate child if the usual family relationship existed), 
mother or father through adoption, or a person who for a 
period of not less than 1 year stood in the relationship of a 
parent to a veteran at any time before his or her entry into 
active service. 38 C.F.R. § 3.59 (a).

Foster relationship must have begun prior to the veteran's 
21st birthday. Not more than one father and one mother, as 
defined, will be recognized in any case. If two persons stood 
in the relationship of father or mother for 1 year or more, 
the person who last stood in such relationship before the 
veteran's last entry into active service will be recognized 
as the "parent".  38 U.S.C. 101(5); 38 C.F.R. § 3.59 (b).

Analysis

The veteran claims that his mother moved into his home in 
October 2005, therefore becoming his dependent.  38 C.F.R. § 
3.250 (2008) governs whether a parent can be classified as a 
dependent parent.  These regulations provide that conclusive 
dependency of a parent will be held to exist where the 
monthly income does not exceed $400.  In both the VA Form 21-
509 submitted in December 2005 and the VA Form 21-509 
submitted in May 2006, the veteran's mother's mother's income 
was $1,152.59, therefore exceeding the monthly income stated 
in 38 C.F.R. § 3.250(a)(1).

Since the veteran's mother's income exceeds the monthly 
amounts stated 38 C.F.R. § 3.250(a)(1), dependency will be 
determined on the facts in the individual case under the 
principles outlined in 38 C.F.R. § 3.250(b).  As noted above, 
dependency will be help to exist if the veteran's mother does 
not have an income sufficient to provide for her reasonable 
maintenance.  "Reasonable maintenance" includes housing, 
food, clothing, medical care, as well as items beyond the 
bare necessities.  "Reasonable maintenance" also includes 
other requirements reasonably necessary to provide those 
conveniences and comforts of living suitable to and 
consistent with the veteran's mother's reasonable mode of 
life.  In both VA Form 21-509 submitted, the veteran's 
mother's income exceeds her expenses.  In the VA Form filed 
in December 2005, the veteran's mother's expenses were only 
$450 a month and her income was $1,152.59.  Later the veteran 
corrected the form and submitted a new VA Form 21-509 in 
April 2006.  Although the corrected form showed the veteran's 
mother's expenses to be $1,077.  Her income still exceeded 
her expenses.  

The veteran claims that although the veteran's mother's 
income exceeds her expenses, the amount of money she has 
after her expenses are paid is very little and therefore 
should not be considered "excessive".  The ultimate 
question in this case is whether the veteran's mother has a 
dependency upon the veteran due to insufficient income to 
provide for her own reasonable maintenance.  Besides the 
statement by the veteran that his mother is living with him, 
there is no evidence that she is relying on the veteran for 
financial support.  In fact, the veteran stated in a July 
2006 letter that his mother uses the income she receives to 
help support the veteran's home.  The most recent VA Form 21-
509 corroborates this fact by including utilities and rent 
under her expenses.  The veteran does note that the amount 
the veteran's mother contributes to the home does not come 
close to compensate the veteran for what he does for her.  
The Board does not doubt this to be true, but without 
evidence showing that the veteran's mother has required the 
veteran's support to provide for reasonable maintenance, the 
Board must deny the claim.

The veteran has not produced sufficient evidence to show that 
his parent is dependent on him for reasonable maintenance.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to additional compensation based upon a dependent 
parent is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


